              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:11-cr-00107-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
ROBERT LYLE HITT,               )
                                )
                   Defendant.   )
_______________________________ )


     THIS MATTER is before the Court on the Defendant’s “Motion

Requesting a Judicial Recommendation Concerning Home Confinement

Pursuant to the First Step Act” [Doc. 102].

     The Defendant moves pursuant to the First Step Act of 2018 for the

Court to make a recommendation to the Bureau of Prisons that the

Defendant be provided with the maximum amount of time in home

confinement.       [Doc. 571]. The Defendant’s motion presumably rests on

Section 602 of the First Step Act, which amended 18 U.S.C. § 3624(c)(2) to

read as follows:

           (2) Home confinement authority.--The authority
           under this subsection may be used to place a
           prisoner in home confinement for the shorter of 10
           percent of the term of imprisonment of that prisoner
           or 6 months. The Bureau of Prisons shall, to the
           extent practicable, place prisoners with lower risk
           levels and lower needs on home confinement for the
           maximum amount of time permitted under this
           paragraph.

18 U.S.C. § 3624(c). “The language of the statute does not mandate that all

those in BOP custody be placed on home confinement for the final six

months of their imprisonment; instead, it merely allows the BOP to exercise

such an option for prisoners ‘with lower risk levels and lower needs.’” United

States v. Lowe, No. 1:15CR11-1, 2019 WL 3858603, at *2 (M.D.N.C. Aug.

16, 2019) (citing 18 U.S.C. § 3624(c)).

     The discretion to release a prisoner to home confinement lies solely

with the Attorney General. As such, this Court lacks the authority to order

the Defendant’s release to home confinement. Deffenbaugh v. Sullivan, No.

5:19-HC-2049-FL, 2019 WL 1779573, at *1 (E.D.N.C. Apr. 23, 2019); United

States v. Curry, No. 6:06-082-DCR, 2019 WL 508067, at *1 (E.D. Ky. Feb.

8, 2019) (“Because the First Step Act gives the Attorney General the

discretion to determine if and when home confinement is appropriate, this

Court does not have the authority to grant the requested relief.”) (emphasis

in original). Moreover, the BOP is in a superior position to evaluate the

Defendant’s arguments and to determine the extent, if any, that home

                                      2
confinement would be appropriate. See United States v. Smith, No. 6:15-cr-

00006-001, 2019 WL 4016211, at *3 (W.D. Va. Aug. 26, 2019) (“The BOP

has far more information about how Defendant has done and is doing, and

how [he] will likely do in the future, than this Court does.”). Accordingly, the

Court declines to issue the recommendation the Defendant seeks under the

circumstances of this case.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion

Requesting a Judicial Recommendation Concerning Home Confinement

Pursuant to the First Step Act” [Doc. 102] is DENIED.

      IT IS SO ORDERED.
                              Signed: September 9, 2019




                                           3
